


110 HRES 456 IH: Supporting the goals and ideals of an

U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 456
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2007
			Ms. Kaptur submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of an
		  annual National Time Out Day to promote patient safety and optimal outcomes in
		  the operating room.
	
	
		Whereas according to an Institute of Medicine (IOM) report
			 entitled To Err is Human: Building a Safer Health System,
			 published in 2000, between 44,000 and 98,000 hospitalized people in the United
			 States die each year due to medical errors, and untold thousands more suffer
			 injury or illness as a result of preventable errors;
		Whereas the IOM report recommends the establishment of a
			 national goal of reducing the number of medical errors by 50 percent over 5
			 years;
		Whereas there are more than 40,000,000 inpatient surgery
			 procedures and 31,000,000 outpatient surgery procedures performed annually in
			 the United States;
		Whereas it is the right of every patient to receive the
			 highest quality of care in all surgical settings;
		Whereas a patient is the most vulnerable and unable to
			 make decisions on their own behalf during a surgical or invasive procedure due
			 to anesthesia or other sedation;
		Whereas improved communication among the members of the
			 surgical team and a reduction in medical errors in the operating room are
			 essential for optimal outcomes during operative or other invasive
			 procedures;
		Whereas the Association of periOperative Registered
			 Nurses, the Joint Commission on Accreditation of Healthcare Organizations, the
			 American College of Surgeons, and the American Society for Healthcare Risk
			 Management celebrated a National Time Out Day on Wednesday, June 23, 2004, to
			 promote the adoption of the Joint Commission on Accreditation of Healthcare
			 Organizations’ universal protocol for preventing wrong site surgery errors in
			 United States operating rooms;
		Whereas the Senate during the 109th Congress supported a
			 National Time Out Day in 2005 and 2006 on behalf of the Association of
			 periOperative Registered Nurses, the Joint Commission on Accreditation of
			 Healthcare Organizations, the American College of Surgeons, and the American
			 Society for Healthcare Risk Management to promote the adoption of the Joint
			 Commission on Accreditation of Healthcare Organizations’ universal protocol for
			 preventing errors in the operating room;
		Whereas the Association of periOperative Registered
			 Nurses, joined by coalition partners, celebrated a National Time Out Day on
			 June 22, 2005, for the purpose of promoting safe medication administration
			 practices, and the Association of periOperative Registered Nurses distributed
			 Safe Medication Administration Tool Kits to more than 5,000
			 hospitals and 13,000 nurse managers or educators;
		Whereas the 109th Congress passed the Patient Safety and
			 Quality Improvement Act of 2005 to provide for the improvement of patient
			 safety and to reduce the incidence of events that adversely affect patient
			 safety;
		Whereas the Association of PeriOperative Registered
			 Nurses, joined by coalition partners, celebrated a National Time Out Day on
			 June 21, 2006, for the purpose of promoting safe medication administration
			 practices;
		Whereas the Association of periOperative Registered Nurses
			 develops and issues with coalition partners universally-accepted authoritative
			 statements, recommended guidelines, best practice guidelines, and competency
			 statements for how to provide optimal care for patients in the operating
			 room;
		Whereas there is nationally-focused attention on improving
			 patient safety in all healthcare facilities through the reduction of medical
			 errors;
		Whereas the Association of periOperative Registered
			 Nurses, the recognized leader in patient safety in the operating room, promotes
			 the highest quality of patient care during all operative or invasive
			 procedures; and
		Whereas the Association of periOperative Registered Nurses
			 will celebrate National Time Out Day on June 20, 2007, and has designated each
			 third Wednesday of June thereafter as National Time Out Day, to promote patient
			 safety and optimal outcomes in the operating room by focusing on the reduction
			 of medical errors, fostering better communication among the members of the
			 surgical team, and collaborating with coalition partners to establish universal
			 protocols to increase quality and safety for surgical patients: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of an annual
			 National Time Out Day as designated by the Association of periOperative
			 Registered Nurses for ensuring patient safety and optimal outcomes in the
			 operating room; and
			(2)congratulates
			 perioperative nurses and representatives of surgical teams for working together
			 to protect patient safety during all operative and other invasive
			 procedures.
			
